                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                        IN THE UNITED STATES DISTRICT COURT                 May 22, 2019
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                         David J. Bradley, Clerk
                                  HOUSTON DIVISION


KANA ENERGY SERVICES, INC.,                 §
                                            §
                        Plaintiff,          §
                                            §
v.                                          §
                                            §
JIANGSU JINSHI MACHINERY GROUP              §
CO. LTD.; JMP PETROLEUM                     §
TECHNOLOGIES, INC. ; HELIOS OIL             §
& GAS EQUIPMENT LLC; JIANGSU                §
JINJIA DRILLING & PRODUCTION                §
EQUIPMENT co. LTD. i JIANGSU
                   I                        §
JINSHI TECHNOLOGY CO., LTD.;                §      CIVIL ACTION NO. H-19-0213
JIANGSU JINSHI CASTING &                    §
FORGING co.  LTD. i XINJIANG
               I                            §
JMP DRILLING EQUIPMENT CO.,                 §
LTD.; JIANGSU JINSHI FUYUAN                 §
MACHINERY co. LTD. i JIANGSU
                   I                        §
JINSHI VALVE co. LTD. i JINHU
                         I                  §
JINGYUE MACHINERY CO., LTD.;                §
SHANGHAI JMP DRILLING EQUIPMENT             §
co. LTD. i KANA KUNSHAN
     I                                      §
PETROLEUM MACHINERY CO., LTD.,              §
                                            §
                        Defendants.         §



                             MEMORANDUM OPINION AND ORDER


         Plaintiff Kana Energy Services, Inc.             ("Kana" or "Plaintiff")

sued defendants Jiangsu Jinshi Machinery Group Co., Ltd.                  ("JMP");

JMP's United States subsidiary, JMP Petroleum Technologies,                       Inc.

("JMP Technologies"); Helios Oil & Gas Equipment                  ("Helios"); and

another      JMP       subsidiary,    Jiangsu   Jinjia    Drilling   & Production

Equipment Co., Ltd.            ( "JHK") , among others,    in the 190th District

Court of Harris County, Texas. 1            JMP timely removed the action to


         1
      See Third Amended Petition and Application for Injunctive
Relief ("Kana's State Court Petition") , Exhibit B to Plaintiff's
Motion to Remand ("Plaintiff's Motion") , Docket Entry No. 6, p. 132.
this court on January 18,        2019. 2    Pending before the court is

Plaintiff's Motion to Remand (Docket Entry No. 6).          For the reasons

explained below,       Plaintiff's Motion will      be   granted,   and    this

action will be remanded for further proceedings in the state court.


                 I.    Factual and Procedural Background

       This action involves a dispute between former partners in a

joint venture.        Kana entered into an alleged oral agreement with

JMP,   JHK,   and other defendant entities       ("JMP Group" or the "JMP

Entities") whereby JMP Group made Kana the exclusive distributor of

JMP products in North America. 3     JMP Group promised to provide Kana

with products that complied with the standards set out by the

American Petroleum Institute       ("API") . 4   Kana was responsible for

marketing and distributing JMP' s          products. 5   Kana and    the   JMP

Entities agreed to split the profits of sales made through the

arrangement on a 50/50 basis. 6

       The parties'     joint venture was never put       to writing in a

formal contract -- Kana claims that the joint venture was an oral

agreement that became "further memorialized in purchase orders and


       2
      See Notice of Removal of Action ("Notice of Removal"), Docket
Entry No. 1.
       3
      See Kana's State Court Petition,           Exhibit B to Plaintiff's
Motion, Docket Entry No. 6, p. 140.




                                    -2-
formalized through a course of dealing that started immediately in

2014 when        [JMP Group]   began shipping API-6A equipment to Kana's

customers." 7        In January of 2014 Kana and JHK executed Contract

No. KA15100002         ("Contract '002") . 8      Contract   '002 stipulated the

terms        under   which   JHK   would   sell    certain   products    to   Kana.

Contract '002 required that all purchase orders executed pursuant
                                                                   9
to the agreement be identified as P.O. No. KA15100002.                  A purchase

order identified as P.O. No. KA15100002 {"P.O. '002") was cited by

Kana during the state court litigation. 1 °             Contract '002 contains

an arbitration clause:

        13.     Arbitration

        All disputes in connection with this contract or the
        execution thereof shall be settled friendly through
        negotiations. In case no settlement can be reached, the
        case may then be submitted for arbitration to an
        arbitration commission located in Beijing, China.     The
        Decision of the arbitration commission shall be final and
        binding upon both parties; neither party shall seek
        recourse to neither a law court nor other authorities to
        appeal for revision of the decision.     Arbitration fee
        shall be borne by the losing party. 11



        7
            See id. at 141

       See Contract '002, Exhibit 1 to JMP's Response, Docket Entry
        8

No. 8 -1, p . 2 .


        10
       See Defendant Jiangsu Jinshi Machinery Group Co. Ltd. 's
Response to Plaintiff's Motion to Remand ( "JMP' s Response"), Docket
Entry No. 8, pp. 25-26 {noting that Kana attached Purchase Order
'002 to its response to JMP's motion for partial summary judgment
in the state court action); P.O. '002, Exhibit 1 to JMP's Response,
Docket Entry No. 8-2, p. 13.
        11
        See Contract '002, Exhibit 1 to JMP's Response, Docket Entry
No . 8 -1, p. 7 .

                                           -3-
JMP alleges that during the course of the parties'                   joint venture

Kana and JHK entered into 66 similar contracts, many of which also

contained similar arbitration clauses. 12

       Kana alleges that JMP and JHK breached the parties' oral joint

venture agreement by supplying products that failed to comply with

API    standards. 13     After     JMP   and    JHK    delivered    the   allegedly

defective products,           Kana alleges     that the JMP Entities further

breached their agreement with Kana by "secretly engag[ing]" Helios

to act as JMP's U.S.           distributor and otherwise distributing JMP

products in the United States. 14

       Kana originally filed suit against JMP, JMP Technologies, and

Helios. 15      Kana alleges a number of claims against these entities,

including various breach of warranty claims against JMP. 16 Kana

subsequently amended its petition to add causes of action against

JHK,    including      breach    of   contract,       breach   of   warranty,   and

misappropriation of trade secrets. 17             Kana's amended petition also



       12
      See JMP's Response, Docket Entry No. 8, p. 26 (stating that
Contract '002 is "one of the 66 contracts between Kana and JHK that
contain the arbitration clause").
       13
      See Kana's State Court Petition,                Exhibit B to Plaintiff's
Motion, Docket Entry No. 6, p. 142.
       14
            See id. at 143.
       15
      See Original Petition Application for Injunctive Relief and
Request for Expedited Discovery, Exhibit B-1 to Notice of Removal,
Docket Entry No. 1-2.
       16
      See Kana's State Court Petition,                Exhibit B to Plaintiff's
Motion, Docket Entry No. 6, pp. 147-54.
       17
            See id. at 148-52.

                                         -4-
added claims against a number of other Chinese entities that had
                                                                                 18
yet to be served at the time JMP's Notice of Removal was filed.

        This     action   is   not   the   only dispute     pending   between   the

parties.         JHK and Kana are currently involved in an arbitration

(the "Kana/JHK Arbitration") in China. 19               JHK has sued Kana seeking

compensation for "dozens of unpaid invoices," the vast majority of

which contain arbitration agreements falling under the Convention

on the Recognition and Enforcement of Foreign Arbitral Awards ("the

Convention") , 9 U.S. C.        §§   201, et seq. 2 °    Kana alleges that JHK' s

nonpayment claims in the Kana/JHK Arbitration are based on purchase

orders unrelated to this action. 21               JMP argues that the arbitration

agreements between JHK and Kana apply to the claims in this action

and has taken steps to compel Kana to arbitrate.                      JMP moved to

compel        arbitration of    Kana's     breach of     warranty claims before

removal. 22        The state court denied JMP's motion on November 13,

2018,        without explanation. 23       JMP filed its Notice of Removal on


        18
             See Notice of Removal, Docket Entry No. 1, pp. 2-3.
        19
             See id. at 4.


        21
     See Plaintiff's Reply in Support of its Motion to Remand
("Plaintiff's Reply"), Docket Entry No. 10, p. 6.
        22
      See Defendant Jiangsu Jinshi Machinery Group Co. Ltd. 's
Motion to Compel Arbitration, Motion for Severance, and Plea in
Abatement ( "JMP' s Motion to Compel Arbitration"), Exhibit C to
Plaintiff's Motion, Docket Entry No. 6, p. 158.
        23
      See Order Denying Defendant's Motion to Compel Arbitration,
Motion for Severance, and Plea in Abatement ("Order Denying JMP's
Motion to Compel Arbitration"), Exhibit E to Plaintiff's Motion,
Docket Entry No. 6, p. 190-91.

                                            -5-
January 18, 2019, arguing that the arbitration clauses contained in

Kana's contracts with JHK provide the court with subject matter

jurisdiction over this action pursuant to the grant of federal

question jurisdiction contained in the Convention, 9 U.S. C.                     §§    201,

et seg. 24         Kana filed its Motion to Remand on February 15,                    2019,

arguing that the court must remand the action because the court

lacks subject matter jurisdiction. 25


                                         II.    Analysis

        Title 9 U.S.C.          §    203 confers federal question jurisdiction

over actions or proceedings                    "falling under the Convention."            9

u.s.c.         §   203.        The     Convention     endows    federal    courts     with

jurisdiction to decide whether an action that                         falls   under the

Convention is subject to arbitration and to compel the parties to

arbitrate if appropriate.                 See 9 U.S.C.     §   206.   "The goal of the

Convention, and the principal purpose underlying American adoption

and implementation of it,                 was to encourage the recognition and

enforcement of commercial arbitration agreements in international

contracts          and    to   unify    the    standards   by    which    agreements     to

arbitrate are observed and arbitral awards are enforced in the

signatory countries."                See Scherk v. Alberto-Culver Co., 94 S. Ct.

2449,        2457 n.15     (1974).       "Because     'uniformity is best served by

trying all [Convention] cases in federal court unless the parties


        24
             See Notice of Removal, Docket Entry No. 1, pp. 1-2.
        25
             See Plaintiff's Motion, Docket Entry No. 6, p. 5.

                                                -6-
unequivocally            choose    otherwise, '        Congress     granted   the    federal

courts   jurisdiction over Convention cases and added one of the

broadest removal provisions,                §   205, in the statute books."           Acosta

v. Master Maintenance and Construction Inc., 452 F.3d 373, 377 (5th

Cir. 2006).         9 U.S.C.      §   205 states:

       Where the subject matter of an action or proceeding
       pending in a State court relates to an arbitration
       agreement or award falling under the Convention, the
       defendant or the defendants may, at any time before the
       trial thereof, remove such action or proceeding to the
       district court of the United States for the district and
       division embracing the place where the action or
       proceeding is pending.    The procedure for removal of
       causes otherwise provided by law shall apply, except that
       the ground for removal provided in this section need not
       appear on the face of the complaint but may be shown in
       the petition for removal.

9 u.s.c.     §    205.

       Generally,         removal statutes are construed "strictly against

removal and for remand."               Eastus v. Blue Bell Creameries, L.P., 97

F.3d 100,        106     (5th Cir.     1996)          However,    the Fifth Circuit has

recognized that "[s]o generous is [§ 205] that we have emphasized

that   the       general    rule      of   construing      removal    statutes      strictly

against removal 'cannot apply to Convention Act cases because in

these instances, Congress created special removal rights to channel

cases into federal            court. '"         Acosta,    452     F.3d at    377   (quoting

McDermott International, Inc. v. Lloyds Underwriters of London, 944

F.2d 1199, 1213 (5th Cir. 1991)).

       The Fifth Circuit has interpreted                    §    205 to require district

courts to "assess their jurisdiction from the pleadings alone."

                                                -7-
Beiser v. Weyler, 284 F.3d 665, 671 (5th Cir. 2002).                             Section 205

abrogates      the   well-pleaded complaint          rule    in    this          context   and

permits the court to look both to the plaintiff's complaint and the

defendant's notice of removal to determine whether removal was

proper.               The Fifth Circuit has also explicitly cautioned

courts against conflating the jurisdictional and merits inquiries:

A district court must determine whether it has jurisdiction under

§    205 before determining the arbitrability of the claims in suit.

See id. at 671, 674-75.

        For removal to be proper under          §   205, a defendant must show,

based     on   the   pleadings,   ( 1)    the   existence         of    an       arbitration

agreement that falls under the Convention and (2) that the dispute

relates to the arbitration agreement.               Stemcor USA Incorporated v.

Cia Siderurgica do Para Cosipar, 895 F.3d 375, 378 (5th Cir. 2018);

QPro Inc. v. RTD Quality Services USA, Inc., 718 F. Supp. 2d 817,

8 2 0 (S.D. Tex. 2 010) .


A.      Is There an      Agreement   to    Arbitrate        that       Falls      Under    the
        Convention?

       An agreement "falls under" the Convention when (1) there is an

agreement in writing to arbitrate;              (2) the agreement provides for

arbitration in a territory that is a signatory to the Convention;

(3)    the agreement arises out of a commercial legal relationship;

and (4) a party to the agreement is not an American citizen.                               Lim

v. Offshore Specialty Fabricators,              Inc.,   404 F.3d 898,               903    (5th

Cir.    2005).       For removal to be appropriate under                     §    205 either

                                          -8-
Kana's State Court Petition or JMP's Notice of Removal must show

that the contracts executed between Kana and JHK contain at least

one arbitration clause that "falls under the Convention."

     The parties agree that at least some of the contracts between

Kana and JHK contain arbitration clauses. 26                  Written agreements to

arbitrate are therefore present. 27           At least one of the arbitration

clauses     cited   by   JMP   calls   for    arbitration         to   take   place    in

Beijing, China, and China is a signatory to the Convention. 28                        See

Jiangsu Changlong Chemicals, Co., Inc. v. Burlington Bio-Medical &

Scientific Corp., 399 F. Supp. 2d 165, 166 (E.D.N.Y. 2005)                      ("China

is a signatory to the Convention .                   • II )   •   The agreements to

arbitrate between Kana and JHK arose from the joint venture, which

is a commercial legal relationship.            JHK is a citizen of China and

not the United States. 29      JMP has therefore sufficiently demonstrated



     26
      See Plaintiff's Motion to Remand, Docket Entry No. 6, p. 11
n.3; JMP's Response, Docket Entry No. 8, p. 13.
     27
      The court agrees with JMP that it need not show that it has
the right to enforce the arbitration agreement.     See QPro, 718
F. Supp. 2d at 824 ("The defendant need not show that it has the
right to enforce the arbitration agreement. It is enough that 'in
certain limited instances, pursuant to an equitable estoppel
doctrine, a nonsignatory-to-an-arbitration-agreement-defendant can
nevertheless compel arbitration against a signatory-plaintiff.'").
An arbitration agreement can be "related to" a plaintiff's claims
even if the plaintiff cannot ultimately be forced to arbitrate.
Id.
     28
      See Contract '002, Exhibit 1 to JMP's Response, Docket Entry
No. 8-1, p. 7.
     29
          See Notice of Removal, Docket Entry No. 1, p. 5

                                        -9-
the existence of at least one agreement to arbitrate between Kana

and JHK that falls under the Convention.


B.   Does this Lawsuit "Relate                   To"    the    Arbitration     Agreements
     Between JHK and Kana?

     "Section         205     does   not    explicitly         define   when   an    action

'relates       to'      an     arbitration       agreement        falling      under      the

Convention."         Acosta, 452 F.3d at 376.             The Fifth Circuit has held

that an arbitration agreement "relates to" the subject matter of a

lawsuit if the agreement could "conceivably affect" the outcome of

the action:

      [W]henever an arbitration agreement falling under the
     Convention could conceivably affect the outcome of the
     plaintiff's case,    the agreement "relates to"      the
     plaintiff's suit.   Thus, the district court will have
     jurisdiction under § 205 over just about any suit in
     which a defendant contends that an arbitration clause
     falling under the convention provides a defense. As long
     as the defendant's assertion is not completely absurd or
     impossible,   it is at least conceivable that the
     arbitration clause will impact the disposition of the
     case. That is all that is required to meet the low bar
     of "relates to."

Beiser,    284    F.3d at       669.       The   court must       therefore      determine

whether, based on JMP's Notice of Removal and Kana's State Court

Petition, the agreements to arbitrate between Kana and JHK could

"conceivably affect" the outcome of this action.

     The relevant agreements to arbitrate are signed by Kana and

JHK, not by JMP.             Although JHK has not yet been served, JHK is a

party to this action and Kana has pled claims against JHK.                           At the

center    of     this    action      is    Kana's      joint    venture   with      the   JMP

                                             -10-
Entities, including JHK.               At least one of the contracts containing

an    agreement        to    arbitrate          Contract         '002           appears     to    be

executed in conjunction with the parties' joint venture.

       Kana acknowledges the existence of the agreements to arbitrate

cited by JMP, but argues that its claims in this action relate to

equipment not covered by the agreements.                         Kana argues that "[o]ver

the history of Kana's business relationship with Defendants, Kana

has purchased some equipment under a written contract, while Kana

has purchased other equipment without a written contract." 30                               In its

reply,       Kana     repeatedly      states       that    the     claims      in    this   action

involve only what it refers to as the "Warranty Equipment," which

Kana alleges was purchased pursuant to an oral contract. 31                                   Kana

refers to the equipment at issue in the Kana/JHK Arbitration as the

"Beijing Equipment,"               and claims       that     the    66    written contracts

asserted by JMP apply only to the Beijing Equipment. 32

       The      issue       of    whether    the     agreements          to    arbitrate     will

ultimately apply to Kana's                  claims        is not    currently before             the

court.       The court need only decide that the contracts are "related

to"   this      action       to   exercise     jurisdiction.             The     agreements       to

arbitrate       like    the one contained in Contract                         '002   are closely

related to the joint venture upon which Kana's claims are based


       30
            See Plaintiff's Reply, Docket Entry No. 10, p. 4.
       31
            See id. at 6.
       32
            See id.

                                              -11-
since        the    relevant         agreements        to   arbitrate        were    contained     in

contracts executed in performance of the parties'                                   joint venture.

Contracts          like       the    '002   Contract        are   one   of    the    only written

manifestations of the parties' arrangement.                             Kana's claims in this

action are based (at least in part) on its joint venture with the

JMP Entities.                For example, Kana has asserted claims for breach of

contract against both JMP and JHK based on their alleged breaches

of the joint venture agreement. 33                     It is certainly possible that the

application             of    an    arbitration        clause     contained         in   a   contract

executed           in   performance         of   the     joint    venture      agreement,        like

Contract '002, could conceivably affect the result of this action.

This court therefore has subject matter jurisdiction pursuant to 9

u.s.c.       §   203.


C.   Do Federal Questions Remain for the Court's Determination?

        The court has subject matter jurisdiction over this action

because at least one of the agreements to arbitrate between JHK and

Kana falls under the Convention and is related to this lawsuit.

However, merely because the court has subject matter jurisdiction

over this action under                 §    203 does not mean that the court should

decide Kana's claims on the merits:

     [T]he federal issue in [cases removed pursuant to § 205]
     will often be resolved early enough to permit remand to
     the state court for a decision on the merits.        The


        33
      See Kana's State Court Petition,                            Exhibit B to Plaintiff's
Motion, Docket Entry No. 6, p. 148.

                                                  -12-
     arbitrability of a dispute will ordinarily be the first
     issue the district court decides after removal under
     § 205.  If the district court decides that the arbitra-
     tion clause does not provide a defense, and no other
     grounds for federal jurisdiction exist, the court must
     ordinarily remand the case back to state court
     Except for state law claims that turn out to be subject
     to arbitration, § 205 will rarely permanently deprive a
     state court of the power to decide claims properly
     brought before it.

Beiser, 284 F.3d at 675.         In removed cases where jurisdiction is

based solely on      §   203, the district court's role is to determine

whether claims are arbitrable, and to compel arbitrable claims to

arbitration.     The Fifth Circuit has made clear that to the extent

that claims are not subject to arbitration, they should be remanded

to state court.

     JMP submitted the issue of arbitrability to the state court

for determination before filing its Notice of Removal. 34               After

reviewing the parties'        arguments and the relevant evidence,         the

state court     judge denied JMP' s       Motion to   Compel Arbitration. 35

Courts    in   the   Fifth   Circuit    abide   by   the   "well   established

principle that 'when a case is removed the federal court takes it

as though everything done in the state court had in fact been done

in the federal court."       Murray v. Ford Motor Co., 770 F.2d 461, 464


     34
      See JMP's Motion to Compel Arbitration, Exhibit C to
Plaintiff's Motion, Docket Entry No. 6, p. 158; Plaintiff Kana
Energy Services, Inc.'s Response in Opposition to JMP's Motion to
Compel Arbitration, Motion for Severance, and Plea in Abatement,
Exhibit D to Plaintiff's Motion, Docket Entry No. 6, p. 174.
     35
      See Order Denying JMP' s Motion to Compel Arbitration,
Exhibit E to Plaintiff's Motion, Docket Entry No. 6, pp. 190-91.

                                       -13-
(5th Cir. 1985)        (quoting Savell v. Southern Ry. Co., 93 F.2d 377,

379 (5th Cir. 1937)).            The state court's Order Denying JMP's Motion

to Compel Arbitration stands as though it had been issued by this

court.      Because the arbitrability of the claims-in-suit has already
                       36
been     determined,        no    federal    questions     remain   to   support     the

exercise of jurisdiction under§ 203.                 JMP does not argue that this

court has subject matter jurisdiction on any other basis.                           This

action will therefore be remanded to the state court for further

proceedings on the merits of Kana's state-law claims. 37


                                   III.     Conclusion

       This court has subject matter jurisdiction over this dispute

under the Convention, 9 U.S.C. §§ 201, et seq., because there is an

arbitration agreement            that     falls    under   the   Convention and the

agreement to arbitrate is related to this action.                        However,    the


       36
      To the extent that JMP argues that it has not yet had an
opportunity to move to compel under the Convention Act, such
argument lacks merit.   The Federal Arbitration Act ("FAA"), under
which JMP moved to compel arbitration in the state court, applies
in Convention Act cases to the extent that it is not in conflict
with the Convention.   9 U.S.C. § 208.  Federal courts do not have
exclusive jurisdiction over arbitration agreements falling under
the Convention, and JMP could have sought to compel arbitration
under the Convention in conjunction with its motion to compel under
the FAA.
       37
       If JMP disagreed with the ruling of the state court, the
appropriate recourse would have been to seek interlocutory review
at the state court of appeals.       The Texas Civil Practice and
Remedies Code provides for interlocutory appeal of a state district
court's denial of a motion to compel arbitration in matters subject
to either the FAA or the Texas General Arbitration Act. Tex. Civ.
Prac. & Rem. Code §§ 51.016, 171.098.

                                            -14-
state court has already determined that Kana's                claims are not

arbitrable under the relevant agreements.              No federal questions

remain   for   this   court's   determination.        Plaintiff's     Motion to

Remand (Docket Entry No. 6) is therefore GRANTED, and it is ORDERED

that   this    case   be   remanded   to     the   190th   District   Court   of

Harris County, Texas, for further proceedings on the merits.

       The Clerk will provide a copy of this Memorandum Opinion and

Order to the district clerk of Harris County, Texas.

       SIGNED at Houston, Texas, on this the 22nd day of May, 2019.




                                                        SIM LAKE
                                              UNITED STATES DISTRICT JUDGE




                                      -15-
